97 F.3d 1460
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter D. MORGAN, Plaintiff-Appellant,v.Frankie Sue DEL PAPA;  Robert Miller, Nevada Legislature;Nevada Department Parole and Probation Does 1-250;  RobinBates;  Robert Behr, Lupe Gunderson;  Cheryl Lau;  NevadaBoard of Prison Commissioners, Nevada Department of Prisons;John Slansky;  State of Nevada and Sue Wagner, Defendants-Appellees.
No. 95-16918.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Nevada state prisoner Walter D. Morgan appeals pro se the district court's dismissal of his action for failure to comply with the court's order to amend the deficiencies of his complaint.1  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We construe the district court's dismissal as a dismissal pursuant to Fed.R.Civ.P. 41(b), review for an abuse of discretion, and affirm.   See Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir.1996).


4
Morgan contends that the district court erred by dismissing his action.2


5
The district court gave plaintiff several opportunities to amend his voluminous complaint to state specifically matters that deprived him, a prisoner, of his constitutional rights.  The complaint plaintiff submitted had 316 items, the overwhelming majority of which did not relate to anything that happened to plaintiff.  The matters that pertained to plaintiff did not allege matters that constituted cruel and unusual punishment or evidence of deliberate indifference.


6
Accordingly, the district court did not abuse its discretion by dismissing this action for failure to follow the court's orders.   See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.), cert. denied, 506 U.S. 915 (1992);   Malone v. United States Postal Serv., 833 F.2d 128, 132-33 (9th Cir.1987), cert. denied, 488 U.S. 819 (1988).3

AFFIRMED.4


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Although the district court order of September 1, 1995, does not specify that Morgan's complaint was dismissed with prejudice, it clearly specifies that the action is dismissed.  Thus, it is an appealable order.   See Telluride Management Solutions, Inc. v. Telluride Inv. Group, 55 F.3d 463, 466 (9th Cir.1995)


2
 Although Morgan raises other contentions on appeal, we do not address these contentions given the nature of our disposition


3
 Morgan's motion for appointment of counsel is denied.   See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991) Morgan's motion requesting judicial notice is also denied.  See Fed.R.Evid. 201(b)


4
 Because of our disposition of this appeal, we do not consider the applicability, if any of the Prison Litigation Reform Act, Pub.L.No. 104-134, 110 Stat. 1321 (1996), to this appeal